—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered November 29, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The court’s instruction on the nature of the jury’s deliberation process was sufficiently balanced and was not coercive (see, People v Alvarez, 86 NY2d 761; People v Ford, 78 NY2d 878).
Defendant’s challenge to the court’s charge on the impact of his prior conviction upon his credibility is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the instruction, as a whole, conveyed the proper standard. Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.